·-
       Abel Acosta,Clerk
       Court of Criminal Appeals of Texas
       P.0.3ox 12308~Capital Station
       Austin,Texas 78711

                         RE: Ex Parte Brandon Trevelle Caines
                         Style No. 1274701-A ; 1274700~A
                         \!ri t No. 81 1 134-02 ; 81, 134-03

        .Dear Abel Acosta, Clerk
             Greetings ! 1 am writ ting your department concerning the above cause No. · s :i.
         in said tityle ot Actions. 1 recieved a order trom the 183rd District Court
         filed on the Hlth ot March 2015:notifying me that the l~Jrd District Court was
         issued thirty (JU) days to transpire the record to the Court ot Crimin&l
         Appeals. 1 then recieved notices trom the·court ot Criminal Appeals~dated
        April.10,2015,that the supplemental Clerks records,had been recieved and
         presented to the Court. However ,as pa:i:t ot my bt?Ite vJrit 1 raised; inettective
--------·-Assistance ot C::ounseJ:--cla:tlhs~:which· 'the·' state -·issued· an" order tor· my counsel--to --
         respond to the claims .My -t.olirmse.JL failed to respond t6 ·the. clairas .My counsel
         failed to respond,and my State l·Jrit \·Jas sitting in the 1B3rd District Court :<L
         since 2013: I then submit ted a Mandamus to the Court ot Criminal Appeals \vhich
         said Court order-~;iihe 183rd District Court to transpire the records. to their
        court .1 recieved the notice trom the t:ourt ot Criniinal Appeals 7 ot Te1.:as 7
         intorrning me that your Court recieved my yetition.l am now \vritting concerning
         the tact tha': i sEll have not personally recieved an Attidavit trom my :··::.·:: ::··
         Defense Counsel. Therefore 1 haven· t recieved a copy ot the Affidavit and i
        wanted to know i t H was attached to my 11;07 Urit that was presented to the
         Court ot Crim:~na.l Appeals.
                                                                       Than~< You,
                                                                       arandon 'L Caines1H747672
                                                                       Connally Unit
                                                                       GYY Fr.1. SJL.
                                                                       ;.<enedy ,.Tx. 78119
                  ~IECCIE~VIED IN .
            COURT OF CRIIWJNAl APPEALS

                  MAY 112015

              - Abe! Acosta, Gferk